Citation Nr: 1615713	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-11 589A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement to service connection for residuals of trauma to the right eye orbit.

2.  Entitlement to a disability rating in excess of 10 percent for laxity of the right anterior collateral ligament.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, right knee.

4.  Entitlement to service connection for depression.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION


The Veteran served on active duty from February 1978 to February 1987, and from June 1989 to January 1993.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a March 2012 rating decision by the Atlanta, Georgia RO.  


FINDING OF FACT

In April 2016, prior to the promulgation of a decision, VA was notified that the Veteran died in February 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see also 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


